95 F.3d 43
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Charles V. YOUNG, Plaintiff--Appellant,v.K-MART CORPORATION;  Super K-Mart # 3785;  Bill Wright;John Lemry;  Dave Davis;  Teresa Rockefeller,Defendants--Appellees.Charles V. YOUNG, Plaintiff--Appellant,v.K-MART CORPORATION;  Super K-Mart # 3785;  Bill Wright;  BobThorpe;  Sue Polsten;  Dave Davis;  TeresaRockefeller, Defendants--Appellees.

No. 96-1221.
No. 96-1220
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 22, 1996.Decided Sept. 3, 1996.
Charles V. Young, Appellant Pro Se.
Before HALL,* MICHAEL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's orders denying in forma pauperis status in his suits against his former employer for employment discrimination.  Finding no abuse of discretion, we deny leave to proceed in forma pauperis and dismiss the appeals.   Young v. K-Mart Corp., Nos.  MISC-95-16-4;  MISC-95-17-4 (E.D.Va. Jan. 5, 1996).   See Roberts v. United States District Court, 339 U.S. 844, 845 (1950).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.



*
 Judge Hall did not participate in consideration of this case.  The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)